PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-4559


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

            v.

DANA JACKSON,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:11-cr-00261-HEH-1)


Argued:   May 17, 2013                     Decided:   August 26, 2013


Before NIEMEYER, AGEE, and THACKER, Circuit Judges.


Affirmed by published opinion.     Judge Niemeyer wrote the
majority opinion, in which Judge Agee joined.   Judge Thacker
wrote a dissenting opinion.


ARGUED:     Robert James Wagner, OFFICE OF THE FEDERAL PUBLIC
DEFENDER,   Richmond, Virginia, for Appellant. Erik Sean Siebert,
OFFICE OF    THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.     ON BRIEF:    Michael S. Nachmanoff, Federal Public
Defender,    Alexandria, Virginia, for Appellant.        Neil H.
MacBride,    United States Attorney, Alexandria, Virginia, for
Appellee.
NIEMEYER, Circuit Judge:

      Before    dawn    on   May    26,    2011,      Richmond,         Virginia    police

officers     pulled    two   bags   of     trash      from   a     trash    can    located

behind   the    apartment     that       Sierra       Cox    had    rented       from   the

Richmond Redevelopment and Housing Authority.                       The officers were

looking to corroborate a tip from confidential informants that

Dana Jackson was selling            drugs from the apartment.                     Jackson,

who   was    Cox’s     boyfriend     and        the   father       of    her     children,

regularly stayed at the apartment.

      After recovering items from the bags that were consistent

with drug trafficking, the police officers obtained a warrant to

search      Cox’s    apartment.           The    subsequent         search       uncovered

evidence that ultimately led to Jackson’s conviction for drug

trafficking.

      Jackson contends that the trash pull violated his Fourth

Amendment     rights    because,     as    he     argues,     the       police    officers

physically intruded upon a constitutionally protected area when

they walked up to the trash can located near the rear patio of

Cox’s apartment to remove trash.                  See Florida v. Jardines, 133

S. Ct. 1409, 1414 (2013) (holding that officers conduct a Fourth

Amendment search when they make an unlicensed physical intrusion

into a home’s curtilage to gather information).                            Jackson also

argues that the officers violated his reasonable expectation of

privacy in the contents of the trash can, relying primarily on

                                           2
the fact that the trash can was not waiting for collection on

the curb of a public street, as was the case in California v.

Greenwood, 486 U.S. 35, 41 (1988) (holding that there was no

reasonable “expectation of privacy in trash left for collection

in an area accessible to the public”).

     We reject both arguments.             The district court found as fact

that at the time of the trash pull, the trash can was sitting on

common property of the apartment complex, rather than next to

the apartment’s rear door, and we conclude that this finding was

not clearly erroneous.            We also hold that in this location, the

trash    can    was    situated    and   the    trash   pull   was   accomplished

beyond the apartment’s curtilage.                We conclude further that in

the circumstances of this case, Jackson also lacked a reasonable

expectation       of     privacy      in       the   trash     can’s    contents.

Accordingly, we affirm the district court’s conclusion that the

trash pull did not violate Jackson’s Fourth Amendment rights.


                                           I

        After     Richmond        police       received      information     from

confidential informants that Dana Jackson was dealing narcotics

from the rear of 2024 Anniston Street, two officers conducted a

trash pull from the trash can located behind the apartment at

about 4:00 a.m. on the morning of May 26, 2011, recovering two

bags of trash.         The two-story apartment was located in Whitcomb


                                           3
Court, a public housing apartment complex owned by the Richmond

Redevelopment and Housing Authority, and was one of six row-

house type units in a building that faced Anniston Street.                         The

rear of the building faced a grass courtyard separating it from

another similar building.             Each apartment in Whitcomb Court had

a 10-foot by 20-foot concrete patio outside the back door.                         The

patios were connected to a common sidewalk that ran the length

of the building.        Between each patio and the common sidewalk was

a grass strip, about two to three feet wide.                 On each patio were

two poles for laundry lines -- one near the back door of the

apartment and one at the far side of the patio away from the

apartment.        The   common    sidewalk    running       the   length      of   the

building led to the sidewalk on Magnolia Street, a side street.

     The courtyard between the buildings served as a common area

for the persons leasing the units and their visitors.                       Residents

in the buildings described the courtyard as a quiet and peaceful

area where children could play and neighbors could congregate.

Each building was marked with “No Trespassing” signs, although

other residents of the Whitcomb Court complex frequently passed

through     the   courtyard      as    well   as    their    guests    and     other

visitors.

     After inspecting the trash bags at the police station, the

Richmond police found items consistent with drug trafficking,

including    32    clear   plastic       sandwich    bags    with     the    corners

                                          4
missing and several baggie corners containing a residue.                               Based

on the contents of the trash bags, the police obtained a warrant

to search 2024 Anniston Street, where they recovered firearms,

cocaine base, cocaine hydrochloride, a digital scale, several

razor blades, and $1,557 in cash.

      That apartment was leased by the Richmond Redevelopment and

Housing Authority to Sierra Cox, who had lived there for several

years with her children.              Dana Jackson, her boyfriend and the

father of her children, routinely stayed in the apartment.                                  At

the   time   of    the    search,     both     Cox    and     Jackson         were    in   the

apartment with their children, and Cox authorized the forced

entry into a safe where much of the evidence of drug activity

was found.     The police then arrested both Jackson and Cox.

      After Jackson was indicted, he filed a motion to suppress

the   evidence         seized    during    the       search       of     the    apartment,

contending that the trash pull, which led to the search, was an

unconstitutional         search     and    seizure.            At       the    suppression

hearing, the evidence showed that the trash at Whitcomb Court

was   picked      up     on     Thursday     mornings       and        that,    for    trash

collection, the residents in the building that included 2024

Anniston     Street      generally    rolled     their        trash      cans    down      the

common sidewalk to the sidewalk on Magnolia Street.                                  Richmond

Police Officers Michael Verbena and Eric Fitzpatrick testified,

however, that at about 4:00 a.m. on Thursday, May 26, 2011, they

                                           5
found the trash can for 2024 Anniston Street located behind the

unit and beyond the patio, sitting partially on the two-to-three

foot grass strip and partially on the common sidewalk.                         The

officers stated that they stood in the grassy area between the

patio and the sidewalk and that one officer held the lid up

while the other reached in and grabbed two plastic trash bags,

each tied with a knot.            They explained that they “never had to

step onto [the] patio to grab [the] trash.”

       Cox testified that because her trash can had been stolen

from her patio previously, she normally locked it to the laundry

pole   on   the    patio   that    was   close   to   the   rear   door   of   her

apartment.        Before collection, however, she unlocked the trash

can from the pole to take it out for collection.                     She stated

that at the time of the officers’ trash pull, she did not know

where the trash can was or whether it had been unlocked.

       Cox also acknowledged that she did not use her trash can

for storage but rather for disposal of trash -- “stuff [she]

want[ed] to get rid of . . . stuff . . . [she] d[i]dn’t want

anymore.”

       In denying Jackson’s motion to suppress the evidence seized

from the apartment, the district court found as a fact that the

“trashcan was located immediately adjacent to the sidewalk, with

a portion of the trashcan protruding onto the sidewalk” and with

the remaining portion sitting on the strip of grass between the

                                         6
sidewalk     and     the    patio.    The       court    further    held    that     this

location was outside of the apartment’s curtilage, noting that

“the area beyond the concrete patio [was] part of the common

area within the Whitcomb Court apartment complex, rather than

part of the defendant’s leased property.”

       As to any expectation of privacy, the court concluded that

Jackson “did not have a subjective expectation of privacy in the

trash at the time it was searched by the officers,” reasoning

that Jackson had not adequately shown an intent to keep the

contents of the trash can private.                      The court also concluded

that even if Jackson had a subjective expectation of privacy, it

was not an objectively reasonable one, relying on the Supreme

Court’s    holding     in    California     v.    Greenwood,       486   U.S.   35,    41

(1988), that there can be no reasonable “expectation of privacy

in   trash    left    for    collection     in     an    area   accessible      to    the

public.”      Rejecting Jackson’s effort to distinguish Greenwood,

the court noted “that the fact that neither the defendant nor

Cox had pulled the trashcan around to the curb [on Magnolia

Street]      for     third-party     disposal           [was]   not      dispositive,”

explaining that what mattered was whether Cox and Jackson had

exposed their garbage to the public.                     The court concluded that

they   had    done    so    by   “placing       the   trashcan     adjacent     to    the

sidewalk” so that it was “readily accessible to neighbors and



                                            7
other visitors in the apartment complex,” thereby “relinquishing

any objectively reasonable expectation of privacy.”

     After      the     district      court       denied     Jackson’s         motion     to

suppress,       Jackson     pleaded     guilty         to   drug      trafficking,        in

violation of 21 U.S.C. § 841, reserving his right to appeal the

district    court’s       order   denying        his   motion    to    suppress.          The

court sentenced him to 137 months’ imprisonment.

     Jackson filed this appeal, raising the issue of whether the

trash pull violated his rights under the Fourth Amendment.

                                            II

     Jackson      mounts     a    multifaceted         challenge      to    the    district

court’s ruling, beginning with the argument that the court’s

factual    finding     regarding      the    location       of   the       trash    can   was

clearly erroneous.           He then argues that even if we were to

accept    the    district    court’s     factual        finding       about    where      the

trash can was located at the time of the trash pull, we should

nonetheless find the search unconstitutional under the Supreme

Court’s recent decision in Florida v. Jardines, 133 S. Ct. 1409

(2013).     He explains, in this regard, that “the search of [his]

trash can involved police officers trawling for evidence on and

around [his] back porch, an area immediately surrounding his

residence    and      protected     under     Jardines      from      police       intrusion

that is not explicitly or implicitly permitted by the resident.”

(Internal quotation marks omitted).                    Finally, he contends that

                                            8
he had a reasonable expectation of privacy in the trash can and

its contents because it “was directly behind the residence, was

not    left    out    for    collection,   and    was    in     a   ‘no    trespassing’

area.”         As      such,    he   maintains,         his     case       “is    clearly

distinguishable         from   Greenwood,”       which    held      that    the   Fourth

Amendment does not prohibit “the warrantless search and seizure

of garbage left for collection outside the curtilage of a home.”

Greenwood, 486 U.S. at 37.

       The government contends that “the record fully supports the

district court’s finding as to the trash can’s location.”                             It

also maintains that the district court correctly held that the

trash can’s location was outside the apartment’s curtilage and

that, because the officers did not enter the curtilage, Jardines

is inapplicable.            Moreover, the government asserts, “by placing

his trash adjacent to a publicly accessible sidewalk, off his

property, defendant most assuredly forfeited any expectation of

privacy that society would accept as objectively reasonable.”

       These conflicting contentions thus present us with three

related issues:         (1) whether the district court clearly erred in

its    factual       finding   regarding   the     trash      can’s      location;   (2)

whether that location was within the apartment’s curtilage, so

that     the     officers’      actions    amounted        to       an    impermissible

“unlicensed physical intrusion” of a “constitutionally protected

area,” Jardines, 133 S. Ct. at 1415; and (3) if not, whether

                                           9
Jackson nonetheless had a reasonable expectation of privacy in

the trash can’s contents.


                                       A

     Jackson’s challenge to the district court’s factual finding

regarding the trash can’s location at the time of the trash pull

requires   a   showing    of   clear   error.          See   Ornelas   v.   United

States, 517 U.S. 690, 699 (1996).            Clear error is demonstrated,

even if there is evidence to support the finding of fact, when

the reviewing court, considering all of the evidence, “is left

with the definite and firm conviction that a mistake has been

committed.”    United States v. Breza, 308 F.3d 430, 433 (4th Cir.

2002) (internal quotation marks omitted).

     In this case, the Richmond police officers gave specific

testimony regarding where they found the trash can in the early

morning hours of May 26, 2011, and -- as the district court

emphasized -- none of Jackson’s witnesses could provide direct

evidence to contradict their testimony.                 They could only speak

to where Cox normally kept her trash can.                     In light of this

discrepancy    in   the   specificity       of   the    witnesses’     testimony,

combined with the district court’s unique ability to evaluate

the credibility of witnesses, we simply cannot conclude that the

district court clearly erred in finding that “the trashcan was

located immediately adjacent to the sidewalk, with a portion of


                                       10
the trashcan protruding onto the sidewalk” while the rest of the

can sat on the “two or three foot wide strip of grass” between

the common sidewalk and the residence’s patio.


                                  B

     With this factual finding affirmed, we turn to a de novo

review of the district court’s conclusion that the officers’

actions did not involve an unlicensed physical intrusion of a

constitutionally protected area so as to constitute an illegal

search or seizure under the Fourth Amendment.

     The Fourth Amendment, of course, provides that “[t]he right

of the people to be secure in their persons, houses, papers, and

effects, against unreasonable searches and seizures, shall not

be violated.”    U.S. Const. amend. IV.       The Supreme Court has

recently   emphasized   that   this   text   “establishes   a   simple

baseline” -- namely, “[w]hen the Government obtains information

by physically intruding on persons, houses, papers, or effects,

a search within the original meaning of the Fourth Amendment has

undoubtedly occurred.”     Jardines, 133 S. Ct. at 1414 (citing

United States v. Jones, 132 S. Ct. 945, 950-51, 950 n.3 (2012))

(internal quotation marks omitted).      Applying this “traditional

property-based understanding of the Fourth Amendment,” id. at

1417, the Jardines Court held that “using a drug-sniffing dog on

a homeowner’s porch to investigate the contents of the home is a


                                 11
‘search’ within the meaning of the Fourth Amendment,” id. at

1413.    The Court explained that by going onto the home’s front

porch, the officers had undoubtedly entered the home’s curtilage

-- that is, the “area immediately surrounding and associated

with the home” that is treated “as part of the home itself for

Fourth Amendment purposes.”           Id. at 1414 (internal quotation

marks omitted).      And because “the officers’ investigation took

place in a constitutionally protected area,” it was a search

implicating    the   Fourth     Amendment     unless      the    officers    had

license,   either    explicit    or   implicit,      to   gather   information

there.     Id. at 1415.        The Court concluded that the officers

lacked such permission because “the background social norms that

invite a visitor to the front door do not invite him there to

conduct a search.”     Id. at 1416.

     Under    Jardines,   if    Richmond    Police    Officers     Verbena   and

Fitzpatrick breached the curtilage of Cox’s apartment when they

conducted the trash pull, it would be fairly clear that their

actions in opening the trash can’s lid and taking the two trash

bags would implicate the protections of the Fourth Amendment.

For surely if bringing a drug-sniffing dog onto a home’s front

porch is beyond the scope of the implied license that invites a

visitor to the front door, so too is rummaging through a trash

can located within the home’s curtilage.



                                      12
        In this case, the parties agree that the curtilage of Cox’s

residence       included      the     concrete     patio       behind    her      apartment.

They dispute, however, whether the area immediately beyond the

patio, including the two-to-three-foot strip of grass between

the   patio     and     the   common    sidewalk,         as   well     as   the    sidewalk

itself, was part of the curtilage.

      The      test    used    to   determine       the    boundaries        of    a   home’s

curtilage is not “a finely tuned formula that, when mechanically

applied, yields a ‘correct’ answer to all extent-of-curtilage

questions.”           United States v. Dunn, 480 U.S. 294, 301 (1987).

In Dunn, the Supreme Court instructed “that curtilage questions

should be resolved with particular reference to four factors:

[1] the proximity of the area claimed to be curtilage to the

home,    [2]    whether       the   area   is      included      within      an    enclosure

surrounding the home, [3] the nature of the uses to which the

area is put, and [4] the steps taken by the resident to protect

the area from observation by people passing by.”                             Id.       At the

same time, though, the Court cautioned that “these factors are

useful analytical tools only to the degree that, in any given

case, they bear upon the centrally relevant consideration --

whether the area in question is so intimately tied to the home

itself that it should be placed under the home’s ‘umbrella’ of

Fourth Amendment protection.”                  Id.; see also Oliver v. United

States,     466        U.S.    170,     182     n.12      (1984)        (describing       the

                                              13
“conception defining the curtilage . . . as the area around the

home to which the activity of home life extends”).

      Application of the four Dunn factors points predominantly

to the conclusion reached by the district court in this case --

“that the trashcan was situated outside of the curtilage of the

residence . . . at 4:00 a.m. on May 26, 2011.”                            First, with

respect to proximity, the strip of grass on which the trash can

partially sat (and on which the officers stood) was beyond the

end   of   the    patio    and     therefore      at   least    20     feet   from    the

apartment’s      back     door.        Although   a    20-foot       distance    is   not

great,     in   the   context     of    an   apartment       complex   with     multiple

units sharing a common area, the 20-foot distance is not so

close as to require the conclusion that the curtilage extended

that far.       See Breza, 308 F.3d at 435-46.                As to the second and

fourth factors, the area was not “included within an enclosure

surrounding the home,” nor did Cox and Jackson take any steps to

shield the area from view of people passing by.                         What is most

telling, however, is the third Dunn factor -- the use to which

the   area      claimed    to     be   curtilage       was    put.      The     evidence

indicates that the courtyard between the apartment buildings was

a common area used by all residents in the apartment complex.

The common courtyard area was a grassed area that had common

sidewalks running through it, by which residents could walk to

other apartments and to Magnolia Street.                     The two-to-three foot

                                             14
strip of grass between the patio and the sidewalk was part of

this common area, and the line between the patio and the grass

marked the boundary between the particular property conveyed by

lease     to    each     tenant     and    the       apartment     complex’s     common

property.       In these circumstances, then, we conclude that the

apartment’s curtilage extended to the end of its back patio but

not further, because the area beyond the patio, including the

two-to-three feet between the patio and the common sidewalk, was

not “so intimately tied to the home itself that it should be

placed     under        the    home’s     ‘umbrella’          of   Fourth      Amendment

protection.”       Dunn, 480 U.S. at 301.

     Accordingly, we affirm the district court’s conclusion that

the officers here pulled the trash bags from a trash can located

outside     the    apartment’s       curtilage.           Because       they   did    not

physically intrude upon a constitutionally protected area, we

conclude that Jackson cannot prevail under the property-based

approach to the Fourth Amendment articulated in Jardines.


                                               C

     The Jardines analysis does not end the Fourth Amendment

inquiry,       however,       because,    as       Jardines    itself    makes   clear,

“property rights are not the sole measure of Fourth Amendment

violations”       and    “[t]he    Katz    reasonable-expectations             test   has

been added to . . . the traditional property-based understanding


                                           15
of the Fourth Amendment.”               Jardines, 133 S. Ct. at 1414, 1417

(referring      to   Katz    v.   United      States,   389    U.S.      347    (1967))

(internal quotation marks omitted).                  We therefore also address

whether Jackson had a reasonable expectation of privacy in the

trash can’s contents.

     The Supreme Court confronted a very similar set of facts in

Greenwood,      where   it   held      that   the   Fourth    Amendment        does   not

prohibit “the warrantless search and seizure of garbage left for

collection outside the curtilage of a home.”                        486 U.S. at 37.

There,     an     enterprising         police       officer        had   “asked       the

neighborhood’s regular trash collector to pick up the plastic

garbage bags that Greenwood had left on the curb in front of his

house and to turn the bags over to her without mixing their

contents with garbage from other houses.”                    Id.     In holding that

practice lawful, the Supreme Court accepted the fact that the

defendants likely “did not expect that the contents of their

garbage bags would become known to the police or other members

of the public” but nonetheless concluded that the defendants had

“exposed   their     garbage      to    the    public   sufficiently       to    defeat

their claim to Fourth Amendment protection.”                  Id. at 39-40.

     We conclude that Greenwood’s rule controls here.                             To be

sure, there are some factual differences, key among them being

that Greenwood’s trash had been left on the curb of a public

street for collection, whereas Jackson and Cox had not yet taken

                                          16
their trash can to Magnolia Street, where the garbage collector

regularly collected it.           But the critical inquiry driving the

Court’s    decision     in   Greenwood           was   the    extent      to     which     the

defendants    had     “exposed   their        garbage        to    the    public,”        thus

eliminating     any    “reasonable          expectation           of   privacy       in    the

inculpatory items that they discarded.”                      Id. at 40-41.           By that

measure, Jackson’s claim to Fourth Amendment protection for the

trash can fails.        For rather than being locked to the laundry

pole closest to the residence’s back door, where it was normally

located, the trash can was sitting in the common area of the

apartment complex courtyard, which included the grass areas and

common    sidewalks,    readily    accessible            to    all       who    passed     by.

Moreover, as Cox testified, the trash can contained “stuff [she]

want[ed] to get rid of,” stuff she “d[i]dn’t want anymore.”                               Put

simply, having left the trash can outside the curtilage of their

home, in a common area shared by the other residents of the

apartment complex and their guests, Jackson cannot now claim to

have had a reasonable expectation of privacy in its contents.

As in Greenwood, the trash can containing Jackson’s discarded

refuse was “readily accessible to animals, children, scavengers,

snoops, and other members of the public.”                     Id. at 40.

     For these reasons, we conclude that the trash pull that the

Richmond     Police    conducted       on     May      26,    2011,       was    a     lawful

investigatory       procedure    and    accordingly            affirm      the       district

                                            17
court’s order denying Jackson’s motion to suppress.   Jackson’s

judgment of conviction is accordingly

                                                      AFFIRMED.




                               18
THACKER, Circuit Judge, dissenting:

               The    Fourth    Amendment       is    clear:       “The     right    of    the

people    to     be    secure    in    their     persons,         houses,       papers,    and

effects, against unreasonable searches and seizures, shall not

be   violated.”          U.S.    Const.    amend.          IV.      In     several    recent

decisions, the Supreme Court has reaffirmed that at its “very

core,” the Fourth Amendment stands for “the right of a man to

retreat into his own home and there be free from unreasonable

governmental intrusion.”              Florida v. Jardines, ___ U.S. ___, 133

S. Ct. 1409, 1414 (2013) (internal quotation marks omitted).

               “This right would be of little practical value if the

State’s agents could stand in a home’s porch or side garden and

trawl for evidence with impunity.”                     Id. at 1414.             Although my

good    colleagues       in    the    majority       cast    this    decision       narrowly

based on the facts found by the district court, see ante at 3

(“The district court found as fact that at the time of the trash

pull,    the     trash    can   was     sitting       on    common       property    of    the

apartment      complex.”),       even    accepting          the    facts    found    by    the

district court, I cannot subscribe to a version of the Fourth

Amendment       that     permits      agents     of    the        state    to    conduct     a

warrantless search of a citizen’s trashcan where the receptacle

is     located       directly    behind     their          home    and     not    otherwise

abandoned or left for collection along a public thoroughfare,



                                           19
see California v. Greenwood, 486 U.S. 35, 39-41 (1988).                           For

these reasons, I respectfully dissent.

                                         I.

                                         A.

                            The Area of the Search

               The property of concern in this case is part of a

larger development called Whitcomb Court, which is owned and

managed        by   the    Richmond     Redevelopment       Housing       Authority

(“Housing Authority”).           Whitcomb Court is made up of a number of

buildings each containing six row houses.                   Jackson’s home was

located in one of these buildings and was adjacent to Anniston

Street    in    Richmond,    Virginia.         The   building   located    next   to

Jackson’s       building    is   also   next    to   Anniston   Street,     but    is

angled such that the two buildings appear similar in form to two

sides of a triangle, leaving a funnel-like opening through which

residents may access Anniston Street.                See J.A. II Ex. 1. 1


     1
       Citations to the “J.A.” refer to the Joint Appendix filed
by the parties in this appeal.       Additionally, for ease of
reference, the photographs contained in Exhibits 1, 2, 4, 11, 12
and 13 are appended hereto.

     Exhibit 1 portrays an aerial view of the two buildings at
issue, and is appended to this opinion to assist the reader.
The funnel-like opening at the access point to the internal
courtyard is indicated by the convergence of the two buildings
in the top right quadrant of the photograph, although the fence
and part of the internal walkway is obscured by trees.     That
area is more accurately depicted by the photographs appended in
Exhibits 11 and 12.


                                         20
               A wrought iron fence separates Anniston Street from

the apex point at which the two buildings meet, leaving only the

funneled    opening         in    the    fence    for    an     internal    walkway      that

intersects the public sidewalk along Anniston Street. 2                            See J.A.

II Ex. 11, Ex. 12.               Notably, it is undisputed that the internal

walkway    is    not    a    “through”      walkway.          No    alleys,   no    through

sidewalks, no driveways, and no streets transect or abut the

area directly behind Jackson’s home where the trash pull was

conducted.       And, according to Whitcomb Court property manager

Clementine      Robinson,         the    areas    behind      the    residences     --    the

patio areas -- are private areas of each tenant.                            J.A. at 112;

see also J.A. at 122 (Jackson’s neighbor, Asia Morris, stated

that the patio area is her “private area.”); J.A. II Ex. 2, Ex.

3, Ex. 12.

               Moreover, the area where the trash pull occurred is

surrounded by “no trespassing” signs positioned by the Housing

Authority.        Six   “no       trespassing”      signs       were   affixed     to    each

building in Whitcomb Court, one on each side of the buildings,

and two on the front and the back of each building.                               The signs

read,    “NO    TRESPASSING         By    the    Order     of      RRHA,”   the    Richmond


     2
       In order to maintain clear distinctions among the various
paved areas, I denote the public strip of pavement parallel to
Anniston Road as the “sidewalk,” and that directly behind each
of the two buildings at Whitcomb Court as the internal
“walkway.”


                                             21
Redevelopment Housing Authority.         The signs are white with black

lettering and are readily observable, night or day.                    In fact,

Officer Michael Verbena testified that the area behind the two

buildings   was   “private     property,”   that      there    were    two    “no

trespassing” signs on the interior back sides of both of the

buildings facing where the trash pull was conducted, and that

the signs are “clearly marked.”          J.A. at 58, 68; J.A. II Ex. 2,

Ex. 11, Ex. 12.

                                    B.

                     The Weekly Trash Collection

            Significantly, in order for the trash collectors to

pick up the trash from Whitcomb Court, the trashcans behind each

residence must be brought by the tenants from their rear patios,

along the Whitcomb Court internal walkway, around the apartment

building, through the opening in the wrought iron fence, past

several   “no   trespassing”    signs,    and   to    the     public   curb    on

Anniston Street.     Indeed, the trash collectors do not traverse

behind the row houses and onto the patios of the residences or

the internal walkway to pick up trash.               The trash is not left

for collection behind the residences; only when the trash is

brought to the public street is it exposed to public passersby

and subject to collection by the trash removal company.




                                    22
                                             C.

                        The Location of the Trashcan

            Even accepting the location of the trashcan as found

by   the    district     court    in     a        light     most    favorable      to   the

Government, the receptacle was assuredly on the home’s curtilage

and plainly safe from a warrantless search by agents of the

state.

            Nonetheless, the precise location of the trashcan at

the time of the search is in dispute, and for good reason.

Jackson’s    investigator,       Linda       McGrew,        testified      that   property

manager Robinson told her that she had never seen a trashcan on

the internal walkway at Whitcomb Court, and that the trashcans

are instead kept on the patio areas of each residence.                                  Each

witness who lived in the development likewise testified that

trashcans    are   not    kept    on     the       walkways        in   Whitcomb    Court.

Jackson’s neighbor Sharice Smith testified that there is a rule

in   the    apartment     complex      against            having    trashcans      on   the

walkway.     Smith also stated that she had never seen a trashcan

in Whitcomb Court on the walkway in her five years of living

there.     Asia Morris, who lived next door to Jackson, likewise

testified that in all the years she lived at Whitcomb Court, she

had never seen a trashcan on the internal walkway.

            In   contrast,       Officers         Verbena     and       Eric   Fitzpatrick

presented inconsistent versions of events.

                                             23
            Officer     Fitzpatrick       testified      that   the     trashcan   was

located “on the sidewalk,” meaning the internal rear walkway at

Whitcomb Court. 3       J.A. 98.    He then stated that in the photograph

that is depicted in Exhibit 2 he was standing “approximately

where the trashcan was located on that sidewalk.”                          J.A. 59-61,

98-99;    J.A.    Ex.   2.   In    that    photograph,        Officer      Fitzpatrick

appears    to    be   standing    completely      on    the   walkway.        However,

Officer Fitzpatrick indicated that the trashcan could have been

“inches” in one direction or another.               J.A. 102.

            Notably, the officers’ pictorial recreation of where

the trashcan was located on the night in question actually took

place six and a half months after the fact, in preparation for

the then-forthcoming suppression hearing. 4                   Officer Fitzpatrick

also confirmed that it was dark the night of the trash pull and

that he had done at least ten trash pulls with Officer Verbena

on that particular night.            Significantly, however, in Officer

Verbena’s       affidavit    for    the        search    warrant      of     Jackson’s

residence -- generated on the same day as the trash pull -- he


     3
       See supra note 2 and accompanying text.       While the
officers use the term “sidewalk” to describe the internal paved
path between the buildings of Whitcomb Court, I adopt the more
accurate term “walkway.”
     4
       The trash pull occurred at approximately 4:00 a.m. on May
26, 2011.   The photographs purporting to recreate the location
of the trash pull were taken on December 13, 2011.           The
suppression hearing was held on February 14, 2012.


                                          24
described the trashcan as being situated “directly behind” the

residence, with no mention of it being on or near the internal

walkway.       J.A. II 9.

               Officer          Verbena’s        testimony         contained       further

troubling inconsistencies.                Initially, Officer Verbena testified

that the trashcan was “seven to ten yards from the back door off

the   sidewalk,”         J.A.    54,    “right      off    the   sidewalk.”        J.A.   53

(emphasis       supplied). 5           Then,    when      the    district    court     asked

specifically how far the trashcan was from the sidewalk, Officer

Verbena        altered     his     testimony        and     said    the     trashcan      was

“basically almost touching the sidewalk, if not on -- partly on

the sidewalk.”           J.A. 55.        Finally, in response to the district

court’s question regarding how far the trashcan was from the

patio, the trashcan “moved” further to a point at which it was

“almost completely on the sidewalk.                       So I’d say maybe a foot off

the patio actually is where the trashcan was, give or take.”

J.A. 56 (emphasis supplied).                   So, in the span of time from the

point     at    which     Officer       Verbena      drafted       his    search   warrant

affidavit on the day of the trash pull to the time he testified

at the suppression hearing eight and a half months later, the

location of the trashcan shifted from 1) “directly behind” the

residence; to 2) “off” the sidewalk; to 3) “if not on -- partly


      5
          See supra note 3.


                                               25
on the sidewalk;” and, finally, to its ultimate resting place 4)

“almost completely on the sidewalk.”                J.A. 53-56; J.A. 9.

            Crediting a less constitutionally offensive version of

the officers’ shifting and conflicting testimony, the district

court found that the trashcan was at the time of the search

located    “immediately       adjacent”      to    the       walkway    running      behind

Jackson’s     home,    as     well    as    “positioned          partially      on”     the

walkway, “with the lid opening toward the house.”                        United States

v. Jackson, 3:11CR261-HEH, 2012 WL 529814, at *4 (E.D. Va. Feb.

17, 2012).

            The     district     court       did       not    explain     whether      the

trashcan was also touching the patio or if it was located on the

small patch of grass or cement step between the internal walkway

and Jackson’s patio.           The district court was simply not clear

about the precise location of the trashcan.                            This is perhaps

understandable        given    the    state        of    the     officers’      shifting

testimony in this case.          But, the location of the trashcan is of

monumental     importance       for        determining         curtilage,        property

interests, and legitimate privacy interests.                      Even accepting the

district     court’s     finding      that       the     trashcan       was    at     least

“positioned       partially    on”    the       internal       walkway,       id.,    logic

dictates that the remainder of the receptacle would have also

been resting on the patio or the small patch of grass or cement



                                           26
step directly behind Jackson’s residence -- an area the district

court should have determined was curtilage as a matter of law.

               Indeed, the district court rested its decision on its

finding       that     the    trashcan          was    “adjacent”       to     the   internal

walkway,       which    was     in    its       view   “publicly    accessible”         and    a

“common easement,” although this latter term is not defined in

the record.          J.A. 177-78.           There is some dispute regarding how

accessible the internal walkway was to members of the public,

but it is clear from the fence along Anniston Road and the fact

that    the    walkway       was     not    a    “through-way,”     that       the   internal

walkway was for residents and their guests accessing the back

patios -- not for members of the public to use as a path to

another       destination.           This       conclusion    becomes        more    clear    in

light of the numerous “no trespassing” signs posted all along

the complex walls.

                                                 II.

               The    Fourth       Amendment       “establishes     a    simple      baseline

 . . . : When ‘the Government obtains information by physically

intruding’ on persons, houses, papers, or effects, ‘a search

within     the       original        meaning      of    the   Fourth         Amendment’      has

‘undoubtedly occurred.’”               Florida v. Jardines, ___ U.S. ___, 133

S. Ct. 1409, 1414 (2013) (quoting United States v. Jones, ___

U.S. ___, 132 S. Ct. 945, 950-951 & n.3 (2012)).                                  The Supreme

Court    has     denoted      this     original        understanding         of   the   Fourth

                                                 27
Amendment as embodying a “common-law trespassory test.”                                       Jones,

132 S. Ct. at 952.

                 A    Fourth            Amendment         violation        also      occurs    when

government officers violate a person’s “reasonable expectation

of privacy.”             Katz v. United States, 389 U.S. 347, 360 (1968)

(Harlan, J., concurring).                       Notably, “though Katz may add to the

baseline, it does not subtract anything from the Amendment’s

protections ‘when the Government does engage in [a] physical

intrusion of a constitutionally protected area.’”                                    Jardines, 133

S. Ct. at 1414 (quoting United States v. Knotts, 460 U.S. 276,

286 (1983) (Brennan, J., concurring)); see also Jones, 132 S.

Ct. at 952 (“[T]he Katz reasonable-expectation-of-privacy test

has       been       added        to,     not       substituted          for,   the     common-law

trespassory test.” (emphases removed)).

                 Thus,       in    conducting             a    search,    the     Government    may

violate an individual’s Fourth Amendment rights in two different

ways: 1) by physically intruding on the individual’s property in

an    unreasonable           manner,          and    2)       by    violating   an    individual’s

reasonable expectation of privacy.                                 In my view, the warrantless

search of Jackson’s trashcan, located directly behind his home

in    a    private       area,          was     an    unreasonable         search      under    both

approaches.




                                                     28
                                        A.

                 The Protection of Property Interests

            The Fourth Amendment “‘indicates with some precision

the places and things encompassed by its protections’: persons,

houses, papers, and effects.”                Jardines, 133 S. Ct. at 1414

(quoting    Oliver      v.    United    States,   466   U.S.   170     (1984)).

Although not all investigations conducted on private property

are subject to the Amendment’s protection, see Hester v. United

States,    265   U.S.    57    (1924)    (recognizing   the    “open    fields”

doctrine), “when it comes to the Fourth Amendment, the home is

first among equals.”          Jardines, 133 S. Ct. at 1414.      The Supreme

Court explained:

      At the Amendment’s “very core” stands “the right of a
      man to retreat into his own home and there be free
      from unreasonable governmental intrusion.” Silverman
      v. United States, 365 U.S. 505, 511, 81 S. Ct. 679, 5
      L. Ed. 2d 734 (1961). This right would be of little
      practical value if the State’s agents could stand in
      a home’s porch or side garden and trawl for evidence
      with impunity; the right to retreat would be
      significantly diminished if the police could enter a
      man’s property to observe his repose from just
      outside the front window.

      We therefore regard the area “immediately surrounding
      and associated with the home” -- what our cases call
      the curtilage -- as “part of the home itself for
      Fourth Amendment purposes.”     Oliver, [466 U.S.] at
      180, 104 S. Ct. 1735. . . .      This area around the
      home is “intimately linked to the home, both
      physically   and   psychologically,”    and   is   where
      “privacy    expectations    are    most     heightened.”
      California v. Ciraolo, 476 U.S. 207, 213, 106 S.Ct.
      1809, 90 L. Ed. 2d 210 (1986).


                                        29
Id. at 1414-15 (emphasis supplied).       Thus, we first look to

whether the trashcan at the time of the warrantless search was

located on the curtilage of Jackson’s residence.

           The Supreme Court has prescribed a multi-factor test

to guide curtilage determinations:

     [C]urtilage   questions   should  be   resolved   with
     particular   reference  to   four  factors:  [1]   the
     proximity of the area claimed to be curtilage to the
     home, [2] whether the area is included within an
     enclosure surrounding the home, [3] the nature of the
     uses to which the area is put, and [4] the steps taken
     by the resident to protect the area from observation
     by people passing by.

           United States v. Dunn, 480 U.S. 294, 301 (1987).              The

Court    cautioned,    however,    that   “these     factors    are   useful

analytical tools only to the degree that, in any given case,

they bear upon the centrally relevant consideration -- whether

the area in question is so intimately tied to the home itself

that it should be placed under the home’s ‘umbrella’ of Fourth

Amendment protection.”     Id. 6

           Crediting    the   testimony    of      Officers    Verbena   and

Fitzpatrick, the district court concluded that the trashcan was

beyond the curtilage of the home at the time of the trash pull

     6
       “While the boundaries of the curtilage are generally
‘clearly marked,’ the ‘conception defining the curtilage’ is at
any rate familiar enough that it is “easily understood from our
daily experience.”     Jardines, 133 S. Ct. at 1415 (quoting
Oliver, 466 U.S. at 182 n.12).




                                    30
because, at that time, it was “positioned directly next to the

sidewalk, with a portion of the can actually protruding onto the

sidewalk,”         and     “not    chained       or    otherwise      secured.” 7        United

States v. Jackson, 3:11CR261-HEH, 2012 WL 529814, at *4 (E.D.

Va. Feb. 17, 2012).               I disagree.

                                                 1.

                         Proximity of the Area to the Home

               “There       is    not    .   .   .     any    fixed   distance      at   which

curtilage ends.”            United States v. Breza, 308 F.3d 430, 435 (4th

Cir.       2002)    (internal       quotation         marks    omitted).       “Rather,      in

determining whether the area searched was intimately tied to the

home, . . . the proximity of the area to the home must be

considered in light of the other Dunn factors.”                             Id. (internal

quotation          marks    and     citation          omitted).        Based   on    Officer

Verbena’s          testimony      as    credited       by     the   district   court,       the

trashcan “was located seven to ten yards from the back door of

the house, past a concrete patio which extends approximately

twenty      feet     out    from       the   rear     entrance.”        Jackson,     2012    WL

529814, at *5.

               In United States v. Breza, we reasoned that while the

defendant’s garden, the location of the disputed search, “was

only 50 feet from his house [and] would permit a conclusion that


       7
           See supra note 3.


                                                 31
the garden was within the curtilage, it does not compel such a

conclusion.”     308 F.3d at 436.            Cf. United States v. Depew, 8

F.3d 1424, 1427 (noting that distance of 60 feet is close enough

to permit a finding of curtilage if other factors support such a

finding).     Similarly, in this case the district court’s factual

determination     that     the   trashcan      was   at    most       30   feet   from

Jackson’s backdoor is not alone dispositive as to a finding of

curtilage.      However,      when    viewed    in    light      of    the   enclosed

environment     of   the    housing     complex      and   the    nature     of   the

location’s purpose -- i.e., to store noxious waste far enough

away from the home but not left for collection -- the relatively

close proximity of the trashcan to the rear of Jackson’s home

counsels strongly in favor of concluding the trashcan was within

the curtilage.

                                        2.

                            Enclosure of the Area

            We must also consider “whether the area is included

within an enclosure surrounding the home.”                    Dunn, 480 U.S. at

301.   “The proper focus of this factor is on whether interior

fencing clearly demarcates the curtilage.”                  Breza, 308 F.3d at

436 (quoting United States v. Traynor, 990 F.2d 1153, 1158 (9th

Cir. 1993) (internal quotation marks omitted)).                       In this case,

there was no enclosure of Jackson’s individual unit within the

building.      But   nearly      as   important,     the   building        containing

                                        32
Jackson’s home was largely enclosed.               As noted, the main point

of access to Jackson’s home is through a funneled opening of the

wrought iron fence just off the public sidewalk along Anniston

Street.    See J.A. II Ex. 11, Ex. 12.             Opposite Jackson’s patio,

the courtyard is bounded by the rear of the neighboring row

houses.    See J.A. II Ex. 1, Ex. 4.          And at the opposite end of

the funneled entry to Anniston Street, the courtyard is hemmed

in by a retaining wall bordering a neighboring baseball field.

See J.A. II Ex. 1, Ex. 4.          Thus, the building of which Jackson’s

home is a part is at least partially enclosed, as it is bounded

on all sides in one form or another.                  See United States v.

Redmon, 138 F.3d 1109, 1130 (7th Cir. 1998) (en banc) (Posner,

J., dissenting) (“The curtilage would rarely extend beyond the

house itself if complete, opaque enclosure were required.                   Few

people, other than the very wealthy, barricade their front yard

so completely that a person seeking to enter must request the

unlocking of a solid gate that is higher than eye level.”).

                                      3.

                             The Uses of the Area

              In this case, the area claimed to be the curtilage

includes the patio immediately behind Jackson’s home, as well as

the   grass    surrounding    it   between   the    patio   and   the   internal

walkway.      The patio includes a clothesline, held by two posts.

Each residential unit is required by the development’s rules to

                                      33
keep       residents’      trashcans,     among     other     items    of    personal

property,      on    the       patio   area.      Thus,      the    patio    area     is

essentially the individual resident’s back yard.

              Although      the    Government     claims     that    this   area     was

“accessible”        by   the    public,   it   fails    to   point    to    any   facts

suggesting the patios were actually put to public use.                              And,

critically,      the     officers      themselves      conceded      that   the     rear

walkway was not subject to “through” traffic, and that the area

behind the two buildings was “private property.”                       See J.A. 58,

67-68, 91.          Merely because members of public can or have on

occasion accessed the rear walkway and courtyard does not mean

the Government may conduct warrantless searches of the entire

area with abandon.             Such logic reduces the residents’ curtilage

to a nullity. 8



       8
       The district court reasoned, “by placing the trashcan
adjacent to the sidewalk –- readily accessible to neighbors and
other visitors in the apartment complex –- the defendant exposed
the trashcan to the public-at-large. . . .”    Jackson, 2012 WL
529814 at *6.      In response to the residents’ undisputed
testimony that the internal walkway was “not generally accessed
by strangers,” the district court responded: “However, this was
not a gated community.     Residents, visitors, and other non-
residents could access the common area and the sidewalk at
will.” Id. at *6 n.5.

     But, citizens with smaller lot sizes should not be accorded
any less Fourth Amendment protection than those who have the
luxury of much larger grounds, including larger driveways and
back yards such that they may store their trash at a further
distance from the public collection point.


                                          34
                                       4.

            Steps Taken to Protect the Area from Observation

             Here, the area claimed to be the curtilage by Jackson

is completely open to his Whitcomb Court neighbors: no fences or

other barriers inhibit open observation from the rear courtyard

area of the complex.            Nevertheless, the courtyard area between

the   buildings   is     secluded    from   public   view    (from   the   public

street-sidewalk area) by a metal fence.              More importantly, there

are multiple “no trespassing” signs located on the rear wall of

the   two    apartment    row    buildings.     Indeed,      according     to   the

property manager and residents, the areas behind the individual

units -- the patio areas -- are private areas of each tenant.

See J.A. at 112, 122.           Clearly, this was not an area designed to

allow unhindered public travel and public observation; rather,

it was limited to residents and their guests. 9

             Upon consideration of the Dunn factors as applied to

the facts of this case -- even crediting the officers’ shifting

testimony     (which     was    inconsistent   at    best)   --   the    district

court’s legal conclusion that the trashcan was not located on

      9
        The Government claims that because its officers and
Jackson’s investigator were able to come and go on the apartment
complex property without difficulty on a few occasions, we
should consider the area completely “public” despite the “no
trespassing”   signs.     However,   whether the   rule  against
trespassing was enforced on these particular occasions does not
make the presence of the signs any less important for the
multifactor curtilage determination.


                                       35
Jackson’s curtilage was error.              The proximity of the trashcan to

Jackson’s home, and the fact that the area was largely enclosed,

militate in favor of determining that the trashcan was indeed

within the curtilage.

                                            B.

                     The Protection of Privacy Interests

               In   addition    to    the    search   of    the    trashcan    being

unreasonable        under      the   trespassory      test,       Jackson     had   a

reasonable expectation of privacy in his trashcan when it had

not been left for collection, but was rather kept behind the

home for temporary storage of personal waste.                     As noted by the

Court     in   Jardines,    this     analysis    overlaps     with   the    property

interest-based Fourth Amendment analysis.                  See Jardines, 133 S.

Ct. at 1418-19 (Kagan, J., concurring). 10                    As explained, the


     10
          Justice Kagan’s concurring opinion in Jardines makes this
clear:

     It is not surprising that in a case involving a search
     of a home, property concepts and privacy concepts
     should so align. The law of property naturally enough
     influences our shared social expectations of what
     places should be free from governmental incursions.
     And so the sentiment “my home is my own,” while
     originating in property law, now also denotes a common
     understanding -- extending even beyond that law’s
     formal protections -- about an especially private
     sphere. Jardines’ home was his property; it was also
     his most intimate and familiar space.      The analysis
     proceeding from each of those facts, as today’s
     decision reveals, runs mostly along the same path.

(Continued)
                                            36
protections of the Fourth Amendment are also activated when the

state conducts a search or seizure in an area in which there is

a     “constitutionally         protected       reasonable      expectation    of

privacy.”     New York v. Class, 475 U.S. 106, 112 (1986) (citation

omitted).

             The seminal case governing analysis in this regard is

California v. Greenwood, 486 U.S. 35 (1988).                 In Greenwood, the

Supreme      Court     held     that   a    defendant     has     no   reasonable

expectation of privacy in refuse left for collection on or “at

the   side    of   a   public    street     that   is   readily   accessible   to

animals, children, scavengers, snoops, and other members of the

public.”     Id. at 40.       The Court explained that the defendants:

       placed their refuse at the curb for the express
       purpose of conveying it to a third party, the trash
       collector, who might himself have sorted through
       respondents’ trash or permitted others, such as the
       police, to do so. Accordingly, having deposited their
       garbage in an area particularly suited for public
       inspection and, in a manner of speaking, public
       consumption,   for  the   express purpose  of  having
       strangers take it . . . respondents could have had no
       reasonable expectation of privacy in the inculpatory
       items that they discarded.

Id. at 40-41 (internal quotation marks and citations omitted)

(emphasis supplied).




Jardines, 133 S. Ct. at 1418-19 (Kagan, J., concurring)
(internal quotation marks and citations omitted).


                                           37
             In contrast, here Jackson’s trashcan was not placed at

the public curb for collection, but, rather, was located on the

internal     walkway       of     the     Whitcomb             Court     building        complex

“directly behind” Jackson’s residence.                         See J.A. II 9.            Indeed,

the officers acknowledge that the trashcan was located at or

near   the   internal      walkway        next       to    Jackson’s         patio       and   the

district     court     found      that    it        was    located       adjacent        to    the

internal     walkway.       Therefore,             it     is    incorrect      to    say       that

Jackson’s garbage -- like Greenwood’s -- could be searched by

the    police    because        where    it        was    placed       was   accessible         to

“animals, scavengers, and snoops.”                        Greenwood, 486 U.S. at 40.

Greenwood’s      garbage    was     not       on     private       property         or    on    his

curtilage; Jackson’s was.                The Government does not explain how

Jackson’s       trashcan     was        any        less    accessible         to     “animals,

scavengers,      and   snoops”      had       it    been       located    entirely        on    his

patio.    Id.

             The Government appears to contend that the conclusion

it reaches, namely, that Jackson had no reasonable expectation

of privacy, follows naturally from Greenwood.                             See Government’s

Br. at 22 (“The key factor . . . is whether the ‘respondents

exposed their garbage to the public sufficiently to defeat their

claim to Fourth Amendment protection.’”                         (quoting Greenwood, 486

U.S. at 40)).        But any entitlement the police may have to search

the trashcan is dependent upon its location on the defendant’s

                                              38
property, as the location is in this case the primary indicator

of   whether    Jackson   intended    to    relinquish      his    legitimate

expectation of privacy.       Storage of the trashcan so close to the

rear of his home -- within its curtilage, I submit –- indicates

that it was not intended to be relinquished.

            Further, as explained, members of the public intent on

scavenging or snooping in Jackson’s trash would need to access

it by 1) stepping onto the internal walkway through the opening

in the fence alongside Anniston Street; 2) travelling along the

internal walkway from the street, between the two fences and the

two buildings, which leads only to the private courtyard and

patio areas; and 3) at the fork in the walkway that leads either

to   the   walkway   behind   Jackson’s    building   or    to    the   walkway

behind the opposite building, taking the walkway to the left to

Jackson’s patio area, passing multiple “no trespassing” signs in

the process. Appellant estimates, and the Government does not

dispute, this entire trek from the public sidewalk where trash

is left for collection to the rear of Jackson’s residence where

the trash pull occurred is approximately 50 yards from start to

finish.     Thus,    Jackson’s   reasonable   privacy      interest     remains

intact under Greenwood.

            In sum, the officers’ unjustified probe of Jackson’s

trashcan when not left for collection or otherwise abandoned

constituted a search falling under the purview of the Fourth

                                     39
Amendment under the principles recently espoused in Jardines as

well   as   those     set    forth      in    Katz.     Absent       a   warrant    or   the

presence     of     any     exception        thereto,    the       officer’s      trawling,

exploratory search was patently unreasonable.                            Accordingly, the

district     court       erred     by     refusing     to     suppress      the    evidence

tainted     by     the    fruits     of      the    illegal       search    of    Jackson’s

trashcan.

                                             III.

             For     the     foregoing        reasons,        I    would    reverse      the

judgment of the district court.




                                              40
   ANNISTON ROAD, RlCHMOND,VA, GOOGLE MAPS - Google Maps                                           Page 1 of2




   Go gle




     Photos
                                                                                                  GOVERNMENT
                                                                                                    EXHIBIT
                                                                                                            .1
       Show All - animals architecture art autumn beach bridge budding buildings castle ch
                            landscape mountain mountains nature night panorama park
       clouds flowers hdr lake                                                               people river
       sea sky snow summer   sunset travel trees water winter




                                      Ex. p. 001
http://maps.google.com/maps?q=2024+ANNISTON +ROAD, +RICHMOND, VA,+GOOG...                             1/17/2012
Ex. p. 002
Ex. p. 004
Ex. p. 011
Ex. p. 012
8£~000




         Ex. p. 013